UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2012 Commission File Number: 000-27572 LUMENIS LTD. (Translation of registrant's name into English) Yokneam Industrial Park, P.O. Box240, Yokneam 20692, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Annexed hereto and incorporated herein by reference are copies of the following items: 1. Registrant's Notice of 2012 Annual General Meeting and Proxy Statement, dated November 5, 2012, being mailed to the shareholders of the Registrant in connection with the Registrant’s 2012 Annual General Meeting of shareholders which is scheduled to be held on December11, 2012, annexed as Exhibit99.1 hereto. 2. Proxy Card being mailed to shareholders of the Registrant for use in connection with the Registrant’s 2012 Annual General Meeting of shareholders to be held on December11, 2012, annexed as Exhibit99.2 hereto. Exhibits Exhibit 99.1 Notice of 2012 Annual General Meeting and Proxy Statement, dated November 5 2012, in connection with the 2012 Annual General Meeting of Shareholders of the Registrant scheduled to be held on December11, 2012. Exhibit 99.2 Proxy Card mailed to shareholders of the Registrant for use in connection with the Registrant’s 2012 Annual General Meeting of Shareholders. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Lumenis Ltd. Date: November 5, 2012 By: /s/ William Weisel Name: William Weisel Title: Vice President, General Counsel & Corporate Secretary
